Title: To James Madison from William Overton Callis, 19 November 1792
From: Callis, William Overton
To: Madison, James


Dear Sir,
Richmond 19th. November 1792
I observe by an Act of the last session of Congress, that the Door for claimants for Personal Service against the U. States, is again open: I have taken the liberty therefore to inclose you a Power of attorney to settle my claim with any Person authorised to do it.
In the year 1778 I retired from the Army as a supernumerary Luent. of the 4th. Virginia Regiment, under an arangment of the Army at the White Plains. Under a subsequent resolve of Congress all such officers as were there dera[n]ged were entitled to one years full pay in lieu of every other compensation, this I have never received as will fully appear reference being had to the Books (I suppose) in the War-office.
If the Vouc[h]er sent is sufficient to obtain this compensation, you will be pleased to transmit it to me in this Place, if not, any others that may be necessary, shall be sent forward to you, as soon as I am informed what they are.
The District in which I reside having made choice of me as an Elector to Vote for a President and Vice President of the United States, I conceive it a duty incumbent on me to make every enquiry into the Characters and ab[i]lities of Gentlemen, who are at present, or who may hereafter be nominated for those important offices, in my power. Of the President, whose character, Virtues, and abilities are not unknown to the most ignorant of almost every Country in Europe as well as America I need make no enquiry. The Present Vice President, by his vote on the Representative Bill, has evinced to me his partiality to the E. States, and his enmity to the Southern, and will therefore decidedly meet my disapprobation. Clinton then appears to be the only alternative; of this Gentleman then I wish your Sentiments; this perhaps is a delicate Subject, but the Interest of my Country I think dema[n]ds it, and when I declare that I write to you in co[n]fidence, and that no abuse will arise on my part, that you will give it with the fre[e]dom of a Republican. With the highest respect & Esteem I am Dear Sir Yr. Mo. Ob
W. O. Callis.
